Exhibit 10.34

SIXTH AMENDMENT TO THE
2001 RESTATEMENT OF THE HARRAH’S ENTERTAINMENT, INC.
EXECUTIVE SUPPLEMENTAL SAVINGS PLAN

WHEREAS, Harrah’s Entertainment, Inc. a Delaware corporation (the “Company”),
maintains the Harrah’s Entertainment, Inc. Executive Supplemental Savings Plan
(the “Plan”) in order to provide its key executive with an opportunity and
incentive to save for retirement and other purposes;

WHEREAS, the Company maintains the Harrah’s Entertainment, Inc. Executive
Supplemental Savings Plan II (the “Harrah’s ESSP II”);

WHEREAS, the Company further wishes to amend the Plan to provide that the
unvested portion of a Participant’s Matching Contribution Account (as defined in
the Plan) as of December 31, 2004, will be transferred from such Participant’s
Matching Contribution Account under the Plan to an account under the Harrah’s
ESSP II, effective as of January 1, 2005, and will be subject to the terms and
conditions of the Harrah’s ESSP II.

WHEREAS, the Company now wishes to amend the Plan to provide that Bonus earned
by a Participant (as defined in the Plan) during the 2004 Deferral Period (as
defined in the Plan), and otherwise payable after December 31, 2004, and
deferred by such Participant under the Plan, and credited to such Participant’s
Deferral Contribution Account under the Plan, will be transferred from the Plan
to the Harrah’s ESSP II, effective as of January 1, 2006, and will be subject to
the terms and conditions of the Harrah’s ESSP II;

WHEREAS, the amounts to be transferred from a Participant’s accounts under the
Plan comprise the deferred compensation amounts that are subject to Section 409A
of the Code, and the Harrah’s ESSP II is intended to satisfy the requirements of
Sections 409A(a)(2), (3) and (4) of the Code with respect to the deferred
compensation amounts transferred from the Plan and credited to accounts under
the Harrah’s ESSP II; and

WHEREAS, Section 12.1(a) of the Plan provides that the EDCP Committee has the
right to amend the Plan provided such amendment does not have a material adverse
financial affect on the Company or the Plan.

NOW, THEREFORE ,BE IT RESOLVED, the Plan is hereby amended, effective as of
January 1, 2005 (except as otherwise provided below), as follows:

1.                                       Article Two of the Plan is hereby
amended to add new Section 2.27A as follows:

2.27A     “Harrah’s ESSP II” shall mean the Harrah’s Entertainment, Inc.
Executive Supplemental Savings Plan II, as amended.


--------------------------------------------------------------------------------




 

2.                                       Effective as of January 1, 2006,
Section 4.7(b) of the Plan is hereby amended to add new paragraph (4) at the end
thereof:

(4)           If a Participant becomes entitled to an Enhancement Contribution
(as defined in the Plan) under this Section 4.7(b) on or after the Second
Transfer Date, such Enhancement Contribution shall be credited to such
Participant’s “Deferral Contribution Account” under the Harrah’s ESSP II (and
shall not be credited to such Participant’s Deferral Account under the Plan or
the subaccounts thereunder).

3.                                       Article IV of the Plan is hereby
amended to add new Section 4.8 at the end thereof:

4.8          Transfers to Harrah’s ESSP II.

(a)          (1)           First Amounts to be Transferred.  Effective as of
January 1, 2005 (the “First Transfer Date”), in the case of a Participant, the
amount credited to such Participant’s Matching Contribution Account that is
described in subsection (b) shall be transferred from such Matching Contribution
Account to such Participant’s “Transferred Harrah’s ESSP Matching Account” (as
defined in the Harrah’s ESSP II), as provided in subsection (b).

(2)           Second Amounts to be Transferred.  Effective as of January 1, 2006
(the “Second Transfer Date”), in the case of a Participant, the amount credited
to such Participant’s Deferral Contribution Account that is described in this
subsection (c) shall be transferred from such Deferral Contribution Account to
such Participant’s “Transferred Harrah’s ESSP Deferral Contribution Account” (as
defined in the Harrah’s ESSP II), as provided in subsection (c).

(3)           Transferred Amounts.  The amounts described in this Section 4.8
include amounts credited to such Participant’s Accounts under the Plan as of
December 31, 2004 that were not earned and vested as of December 31, 2004, as
adjusted for any earnings credited thereto or any losses debited therefrom under
the Plan, and amounts credited under the Plan after December 31, 2004, as
adjusted for any earnings credited thereto or any losses debited therefrom under
the Plan.  The amounts transferred pursuant to this Section 4.8 shall be debited
from such Participant’s Accounts under the Plan, and shall be credited to such
Participant’s “Transferred Harrah’s ESSP Accounts” (as defined in the Harrah’s
ESSP II), effective as of the First Transfer Date or the Second Transfer Date,
as applicable.

(4)           Grandfathered Amounts.  The amounts credited to such Participant’s
Accounts as of December 31, 2004 that were earned and vested as of December 31,
2004, as adjusted for any earnings credited thereto or any losses therefrom
under the Plan, are not subject to Section 409A of the Code, and such amounts
shall not be transferred from such Participant’s Accounts under the Plan.

(b)           Harrah’s ESSP Matching Contributions.  In the event that all or
any portion of a Participant’s Matching Contribution Account (as defined in the
Plan) was not fully vested as of December 31, 2004 under the Plan, the portion
of the total balance in such Participant’s Matching Contribution Account that
was not

2


--------------------------------------------------------------------------------




 

vested as of December 31, 2004 under the Plan, as adjusted for any earnings
credited thereto or any losses debited therefrom under the Plan, shall be
transferred from such Participant’s Matching Contribution Account to such
Participant’s “Transferred Harrah’s ESSP Matching Contribution Account” (as
defined in the Harrah’s ESSP II), effective as of the First Transfer Date.  The
portion of the balance in such Participant’s Matching Contribution Account that
was vested as of December 31, 2004, as adjusted for any earnings credited
thereto or any losses debited therefrom under the Plan, shall not be transferred
and shall remain credited to such Participant’s Matching Contribution Account. 
Effective as of the First Transfer Date, the portion of the balance in such
Participant’s Matching Contribution Account that was vested as of December 31,
2004, as adjusted for any earnings credited thereto or any losses debited
therefrom under the Plan, which is not transferred and remains credited to such
Participant’s Matching Contribution Account, shall be fully vested.

(c)           Harrah’s ESSP Bonus Deferral Contributions.  The Participant’s
Bonus (as defined in the Plan) earned by such Participant during the 2004
Deferral Period (as defined in the Plan), and otherwise payable after December
31, 2004, and deferred by such Participant in accordance with Section 4.1(b) of
the Plan, as adjusted for any earnings credited thereto or any losses debited
therefrom under the Plan, shall be transferred from such Participant’s Deferral
Contribution Account to such Participant’s “Transferred Harrah’s ESSP Deferral
Contribution Account” (as defined in the Harrah’s ESSP II), effective as of the
Second Transfer Date.

4.                                       Effective as of July 1, 2006, Section
6.4 of the Plan is hereby amended in its entirety to read as follows:

6.4          Investment Direction.  A Participant will direct the hypothetical
investment of his Deferral Contribution Account, Matching Contribution Account,
and Discretionary Contribution Account among the Investment Funds in the manner
(including, but not limited to, writing, electronic, internet, intranet, voice
response or telephonic) established by the EDCP Committee.  The Participant’s
Deferral Contribution Account, Matching Contribution Account and Discretionary
Contribution Account shall not be invested in the Investment Funds, but the
value of the Participant’s Accounts shall be measured by the performance of the
Investment Funds selected.  Any and all changes to a Participant’s Investment
Fund allocation shall be made in accordance with the uniform procedures of the
EDCP Committee, which shall permit changes in Investment Fund allocations on a
quarterly or more frequent basis.  Notwithstanding the foregoing provisions of
this Section 6.4, the EDCP Investment Committee may retain the overriding
discretion regarding the Participant’s selection of Investment Funds under this
Section 6.4.  If a Participant fails to direct the hypothetical investment of
his Accounts in the manner established by the EDCP Committee, the Participant
will be deemed to have selected the default hypothetical Investment Fund(s)
selected by the EDCP

3


--------------------------------------------------------------------------------




 

Investment Committee for such purpose, in the discretion of the EDCP Committee
and in accordance with its uniform policies and procedures.

5.                                       Except as herein amended, the Plan
shall continue in full force and effect in accordance with the terms and
conditions thereof.

IN WITNESS WHEREOF, the EDCP Committee has adopted this Sixth Amendment to be
executed by its duly authorized member on this           day of
                           , 2006.

HARRAH’S ENTERTAINMENT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

4


--------------------------------------------------------------------------------